DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/05/2022 and 10/04/2022 have been entered.

Claim Status
Claims 1-3, 5-7 and 9-11 (Currently Amended)
Claims 4, 8 and 12-20 (Canceled)

Claim Objection
Claim 1 is objected to because of the following informalities:
Claim 1, line 10, the recitation “0 degrees” should be -- 0 degree
Appropriate correction is required.

Response to Argument
	Applicant’s amendment and arguments, filed on 10/04/2022, have been fully considered but are moot because the claim amendments have necessitated the new ground(s) of rejection presented in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jakins (U.S. 2013/0257346), in view of Makino (U.S. 2014/0285342) and further in view of Hermann (U.S. 2016/0218401).
Regarding claim 1, Jakins teaches a portable power pack (abstract), comprising: 
a battery pack (10, Fig. 1; [0041]), comprising; 
at least one battery (12, Fig. 1; [0027]);
a case (30+14, Fig. 1 and 2; [0027] [0029]);
at least solar panel ([0025] [0034] [0039]) (e.g., solar panel 402 connected to 406 via cable 404, Fig. 5; [0048]);
at least one output port (37, 40, Fig. 2; [0036] [0037] [0039])
at least one input port (31, 33, 34, Fig. 2; [0033] [0034] [0039]);
a battery management system ([0009] [0042]); and 
at least one light (32, 38, 41, Fig. 2; [0033] [0036] [0037]), said at least one light projecting light away from said case (30+14, Fig. 1 and 2).
Jakins does not explicitly teach at least one solar panel integrated into said case; at least one support structure hinged to said case, said at least one support structure reversibly and manually deployed to position said power pack at angle to the ground of greater than 0 degree to maximize the impingement of light on said at least one solar panel.
Makino (U.S. 2014/0285342) teaches in Fig. 3 and 5; [0034],  at least one solar panel (32) integrated into said case (31A); at least one support structure (42) hinged to said case (31A), said at least one support structure (42; [0034]) being reversibly and manually deployed to position (indicated by R in either direction) said portable power pack (45 located in 33 of 31A) at angle (angle of 31A with respect to a horizontal planar surface of ground) to the ground of greater than 0 degree to maximize the impingement of light on said at least one solar panel (32). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to incorporate at least one solar panel integrated into said case; at least one support structure hinged to said case, said at least one support structure being reversibly and manually deployed to position said power pack at angle to the ground of greater than 0 degree to maximize the impingement of light on said at least one solar panel of Makino’s into Jakins’, in order to keep parts in one unit ready for use and/or to prevent missing/loosing parts.
The combination of Jakins and Makino does not explicitly teach at least one thermistor (although Jakins teach preferred temperature range [0030]; over-temperature protection [0060]).
However, Hermann (U.S. 2016/0218401) teaches at least one thermistor (battery pack has two thermistors [0099], thermistors to detect battery temperature). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one thermistor of Hermann’s into Jakins’, in view of Makino’s, in order to provide a means for battery temperature detection.

Regarding claim 2, Jakins teaches the portable power pack of claim 1, in view of Makino and further in view of Hermann, wherein said battery pack comprises one to 40 batteries ([0060]). 

Regarding claim 3, Jakins teaches the portable power pack of claim 1, in view of Makino and further in view of Hermann, wherein said battery pack comprises batteries ([0060]). Jakins does not explicitly teach (a battery pack comprising) 4 to 8 batteries. However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to incorporate 4 to 8 batteries into Jakins’ portable power pack, in view of Makino’s and further in view of Hermann’s, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2 d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Jakins teaches the portable power pack of claim 1, in view of Makino and further in view of Hermann, wherein said at least one battery is lithium ion ([0025]).
Regarding claim 6, Jakins teaches the portable power pack of claim 1, in view of Makino and further in view of Hermann, wherein said portable power pack has an output of from about 100 watts to about 1200 watts ([0025] [0036], maximum 1000 Watts output/each outlet). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jakins (U.S. 2013/0257346), Makino (U.S. 2014/0285342) and Hermann (U.S. 2016/0218401), as applied above in claim 1, in view of Lucas U.S. 2008/0088266).
Regarding claim 7, Jakins teaches the portable power pack of claim 1, in view of Makino and further in view of Hermann. Jakins does not explicitly teach wherein said portable power pack weighs from about 4 pounds to about 20 pounds.
However, Lucas teaches a battery pack’s weight ([0069], approximate 20 lbs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a battery pack’s weight of approximate 20 lbs of Lucas’ into Jakins’, in view of Makino’s and further in view of Hermann’s, in order to provide a required power output corresponding to the battery pack weight, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2 d 272, 205 USPQ 215 (CCPA 1980).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jakins (U.S. 2013/0257346), Makino (U.S. 2014/0285342) and Hermann (U.S. 2016/0218401), as applied above in claim 1, in view of Koebler (U.S. 2016/0181587).
Regarding claim 9, Jakins teaches the portable power pack of claim 1, in view of Makino and further in view of Hermann. Jakins does not explicitly teach wherein said at least one light comprises a spotlight.
However, Koebler teaches a spotlight ([0134]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a spotlight of Koebler’s into Jakins’, in view of Makino’s and further in view of Hermann’s, in order to assist user in dark or close places ([0134]; Koebler).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jakins (U.S. 2013/0257346), Makino (U.S. 2014/0285342) and Hermann (U.S. 2016/0218401), as applied above in claim 1, in view of Park U.S. 2010/0307479).
Regarding claim 10, Jakins teaches the portable power pack of claim 1, in view of Makino and further in view of Hermann where said portable power pack comprises at least two solar panels ([0025] [0055]). Jakins does not explicitly teach wherein said at least two solar panels (reversibly and manually positioned to reversibly) expose at least two solar panels to light.
However, Park teaches at least two solar panels reversibly positioned to reversibly expose (abstract) said at least two solar panels (105, Fig. 1) to light (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least two solar panels may be reversibly positioned to reversibly expose at least two solar panels to light of Park’s into Jakins’, in view of Makino’s and further in view of Hermann’s, in order to capture more light power in different directions (abstract; Park).
Regarding claim 11, Jakins teaches the portable power pack of claim 1, in view of Makino and further in view of Hermann, wherein said portable power pack has solar panels ([0025] [0055]) integrated into said portable power pack. 
Jakins does not explicitly teach three solar panels, wherein said solar panels (reversibly and manually positioned to reversibly) expose said three solar panels to light.
However, Park teaches three solar panels reversibly positioned to reversibly expose (abstract) said three solar panels (105, Fig. 1) to light (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate three solar panels may be reversibly positioned to to reversibly expose said three solar panels to light of Park’s into Jakins’, in view of Makino’s and further in view of Hermann’s, in order to capture more light power in different directions (abstract; Park).



Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2008/0053510, U.S. 2016/0380247, U.S. 2005/0161276, U.S. 2008/0238370 and U.S. 2012/0091955.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 17, 2022